Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 29, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  134087(76)(77)                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices


  DIMMITT & OWENS FINANCIAL, INC.,
  and JMM NOTEHOLDER REPRESENTATIVE,
  L.L.C.,
            Plaintiffs-Appellants,
                                                                     SC: 134087
  v                                                                  COA: 262381
                                                                     Wayne CC: 04-434094-NM
  DELOITTE & TOUCHE (ISC), L.L.C.,
  DELOITTE SERVICES LIMITED
  PARTNERSHIP, a/k/a DELOITTE &
  TOUCHE, L.L.P., and PHILIP JENNINGS,
            Defendants-Appellees,
  and
  JANE DOE and JOHN DOE,
             Defendants.
  _______________________________________


        On order of the Chief Justice, the motion by plaintiffs-appellants for adjournment
  of the oral argument on the application for leave to appeal is considered and it is
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 29, 2008                   _________________________________________
                                                                                Clerk